DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 19 July 2022 is acknowledged.  The traversal is on the ground(s) that both groups occupy overlapping areas of art and therefore would not create an undue burden of search.  This is not found persuasive because the two groups require searches in different areas, with claims 1-8 requiring searching specifically in the apparatus section of tire manufacturing for particular structures with claim 9 requiring searching in the process section of tire manufacturing for specific steps. The Cooperative Patent Classification recognizes the apparatus section of tire manufacturing (B29D30/005) and the process section of tire manufacturing (B29D30/08) as being separate arts requiring separate classification.
The requirement is still deemed proper and is therefore made FINAL.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 July 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910725564.4, filed on 7 August 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the belt application unit, the building unit, the shaping unit, and the tire unloading mechanism being arranged side by side in a lateral direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “lateral rail” (k) from [0056] is not found in the Drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “the carcass compound, and conveys the adhered bead and…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear as to how “the belt application unit, the building unit, the shaping unit, and the tire unloading mechanism are arranged side by side in a lateral direction” while also satisfying the recited arrangement with respect to the longitudinal and lateral rails--these two arrangements appear to be in conflict with one another. Furthermore, the recited "side by side in a lateral direction" does not appear to be consistent with the illustration of the invention in Fig. 3, which does not show the components being side by side in a lateral direction, and [0020] of the specification does not further clarify this positional relationship. Accordingly, it is unclear as to what arrangement is being required by the side by side limitation. For the purposes of examination, given the conflict between the laterally side by side limitation and the arrangement with respect to the longitudinal/lateral rails limitation as shown in Fig 3, it is assumed that the units are arranged with regards to the rails as claimed and as consistent with the illustrated invention. Examiner suggests deleting the side by side limitation.
	Claim 1 recites the limitations “orthogonal lateral rail” and “longitudinal rail” on L10, "the bead" on L17 and “the tread” on L32. There is insufficient antecedent basis for these limitations in the claim.
	As claims 2-8 are in/directly dependent on claim 1, they stand as rejected for similar reasons.
	Claim 6 recites the limitation of “the pre-cut tread”. There is insufficient antecedent basis for this limitation as set forth above.
	As claims 7 and 8 are in/directly dependent on claim 6, they stand as rejected for similar reasons.	
	Claim 7 recites the limitations of “a bead” and “a carcass”. It is unclear whether these instances of “a bead” and “a carcass” are the same instances as “the bead” in claim 1 on L17 and “a carcass” in claim 1 on L30 or are different instances.
	As claim 8 is directly dependent on claim 6, they stand as rejected for similar reasons.

Allowable Subject Matter
Claims 1-8 are found to contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, the closest prior art of record is Tanaka (JP2007112081) and in view of  Kimura (US20020179253), which teaches a tire building device comprising: a lateral-longitudinal-orthogonal rail unit; a transferring mechanism; a carcass application unit; a bead placement unit; a belt application unit; a building unit; a shaping unit; and a tire unloading mechanism, wherein the lateral-longitudinal-orthogonal rail unit comprises orthogonal lateral rail and longitudinal rail; the transferring mechanism comprises a lateral transferring ring and a longitudinal transferring ring, wherein the lateral transferring ring reciprocates along the lateral rail, and the longitudinal transferring ring reciprocates along the longitudinal rail; the carcass application unit is disposed at one end of the lateral rail and is used for rolling and compounding carcass components into a carcass compound; the bead placement unit is longitudinally bridged on the lateral rail and is used to carry the bead; the lateral transferring ring successively takes the bead and the carcass compound, and conveys the adhered bead and the carcass compound to the building unit; with the longitudinal rail as a reference, the building unit and the shaping unit are located on the same side of the longitudinal rail; with the lateral rail as a reference, the shaping unit and the tire unloading mechanism is located on the same side of the lateral rail; the belt application unit is used for compounding multiple belts into a belt compound, and then the belt compound is conveyed to the building unit through the longitudinal transferring rings; the building unit is disposed at the other end of the lateral rail and is used to roll and compound the carcass compound with bead adhered and the belt compound to form a carcass; the shaping unit is used to wind the tread to the carcass to form a green tire, and the green tire is then transferred to the tire unloading mechanism; and the tire unloading mechanism is used for unloading the green tire. However, the combined prior art of record does not teach that the device comprises a plurality of longitudinal rings that all reciprocate along the longitudinal rail; that with the longitudinal rail as a reference, the belt application unit is on the same side of the building and shaping unit and that the unloading mechanism is located on the other side; with the lateral rail as a reference, the belt application unit is located on the other side of the rail in relation to the shaping unit and the tire unloading mechanism; and that the longitudinal transferring ring is capable of delivering carcass to the shaping unit or is capable of delivering the green tire to the tire unloading mechanism.
	As claims 2-8 depend in/directly on claim 1, they stand as also containing allowable subject matter for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mogi (JP2006116817), Irie (EP0676277), and Miyamoto (US5540803) all disclose tire building devices comprising of multiple units arranged along a lateral-longitudinal-orthogonal rail unit, including at least one longitudinal and one lateral transferring ring used to transport tire components between the multiple units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749